Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000817
                                                          08-OCT-2015
                                                          07:46 AM



                            SCWC-14-0000817

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          NOLAN L.K. CRABBE,
                   Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-14-0000817; S.P.P. NO. 10-1-0090 (CR NO. 00-1-0300))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Nakayama, Acting C.J., McKenna, and Wilson, JJ.,
Circuit Judge Browning, in place of Recktenwald, C.J., recused,
 and Circuit Judge Nishimura, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on August 31, 2015, is hereby rejected.

          DATED:    Honolulu, Hawai#i, October 8, 2015.

Cynthia A. Kagiwada                /s/ Paula A. Nakayama
for petitioner
                                   /s/ Sabrina S. McKenna
Sonja P. McCullen
for respondent                     /s/ Michael D. Wilson

                                   /s/ R. Mark Browning

                                   /s/ Rhonda A. Nishimura